                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

RICHARD GILLIAM                                                                          PLAINTIFF
#209415

V.                                  No. 4:19CV00356-JM-JTR

JOHN STALEY, Sheriff,
Lonoke County, et al.                                                                DEFENDANTS


                                              ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

J. Thomas Ray and the filed objections. After carefully considering these documents and making

a de novo review of the record in this case, the Recommendation is approved and adopted in its

entirety as this Court’s findings in all respects. Although Mr. Gilliam has listed his requests more

clearly in his objections, there is still no evidence of irreparable harm and his requests are so broad

that an injunction would be impossible to enforce.

       IT IS THEREFORE ORDERED that Richard Gilliam’s motions for preliminary injunction

(Doc. Nos. 10 & 11) are DENIED. It is certified, pursuant to 28 U.S.C. ' 1915(a)(3), that an in

forma pauperis appeal from this Order would not be taken in good faith.

       Dated this 19th day of March, 2020.


                                                             ________________________________
                                                             UNITED STATES DISTRICT JUDGE
